Opinion by
Mr. Justice Allen M. Stearns,
The question presented by this appeal is whether or not, in a labor dispute, mass picketing is legal unless accompanied by acts of violence, coercion or intimidation. The court below dissolved a preliminary injunction which enjoined defendants (appellees) :
“(a) from preventing- or attempting to prevent by mass or chain picketing, violence, intimidation :or coercion, any person or persons from freely entering or leaving plaintiff’s premises known as its Lester Plant, at Lester, Pennsylvania;
■ “ (b) from having in front of or in close proximity to. any entrance' of plaintiff’s premises at' Léster, Pennsylvania, more than three pickets at anyone time, such *299pickets to be in motion at all times and spaced not less than 10 feet apart in a single line and to conduct themselves in such manner as not to block or interfere in any way with the use of such entrances by any person or persons desiring to enter or leave said premises on foot or by vehicle;
“(c) from hindering or obstructing in any manner ingress to or egress from plaintiff’s premises by plaintiff’s officers, agents, employees, representatives and others having business with plaintiff;
“(d) from seizing or holding the said premises in any manner not set forth above;
“(e) from congregating in large number near to or about said premises or the entrances thereof at . any time.”
The evidence establishing the existence of mass picketing, and that appellees prevented free access to appellant’s plant, is uncontradicted. The reason assigned by the learned chancellor for dissolving the injunction is that appellant failed to prove “. . . that [the] Union attempted forcibly to deny access to this plant.”
We have read the uncontradicted testimony with care. Following the strike gate No. 1 furnished the sole means of ingress and egress. On October 17, 18 and 19, 1955, the number of pickets varied from six to ten at 6:30 a.m. to three hundred to four hundred at 8:15 a.m.; the pickets stood in a shoulder to shoulder formation, many rows deep in front of the entrance, completely obstructing and blocking the entrance. The chancellor ruled that “. . . There was no testimony indicating a testing of the situation . . -. [no evidence of] á sincere attempt to enter. . .”. Such ruling was- obviously that there could be no séizure or holding of property within the amendment to the Labor Anti-Injunction Act unless there was proved a sincere attempt to enter the plant, which was prevented by mass picket: *300ing. The court was of opinion that to establish that mass picketing was intended to be an effective obstructing or blocking of passage into and from the plant, a test should have been made by an attempt to pass through such mass picket line. Such ruling was obviously in error and must be reversed.
This Court has decided in several cases that prevention of free access to and from an employer’s property by mass picketing, even without actual or threatened force or violence, constitutes an illegal seizure prohibited by the Labor Anti-Injunction Act of June 2, 1937, P. L. 1198, amended by the Act of June 9, 1939, P. L. 302, 43 PS 206a and 206d. In Carnegie-Illinois Steel Corp. v. United Steelworkers of America, 353 Pa. 420, 45 A. 2d 857, while evidence existed of violence or threats of violence, Chief Justice Maxey, in the majority opinion, clearly indicated that prevention of access by mass picketing was alone sufficient to require an injunction. In Westinghouse Electric Corporation v. United Electrical, Radio & Machine Workers of America (CIO) Local 601, 353 Pa. 446, 46 A. 2d 16, where there was no evidence of actual force or violence, an injunction against mass picketing was ordered. Justice Stern, now Chief Justice, stated for the Court (p. 457) : “. . . The right of picketing, when free from coercion, intimidation and violence, is a right constitutionally guaranteed as one of free speech: Senn v. Tile Layers Protective Union, 301 U. S. 468, 478; Thornhill v. Alabama, 310 U. S. 88; American Federation of Labor v. Swing, 312 U. S. 321; Cafeteria Employees Union, Local 302 v. Angelos, 320 U. S. 293. But picketing to the extent to which it is designed to seize and in effect does seize and hold the employer’s plant by the methods here employed does not fall within either constitutional, statutory, common law or equitable protection.”
*301In Wortex Mills, Inc. v. Textile Workers Union of America, C. I. O., 369 Pa. 359, 85 A. 2d 851, where, as here, there was mass picketing with no proof of violence, coercion, intimidation and threats, Mr. Justice Bell, speaking for the Court, said (p. 363): “. . . mass picketing is illegal; coercion, intimidation and threats are illegal; and where these exist it can not be successfully contended that the picketing was peaceful: Westinghouse Electric Corp. v. United Electrical Workers, 353 Pa. 446, 457, 46 A. 2d 16; Kirmse v. Adler, 311 Pa. 78, 166 A. 566; Carnegie-Illinois Steel Corp. v. U. S. W. of A., 353 Pa. 420, 45 A. 2d 857.”
And again in Wortex Mills, Inc. v. Textile Workers Union of America, 380 Pa. 3, 109 A. 2d 815, Mr. Justice Bell said (p. 7) : “The first question that arises is: Has a Court of Equity jurisdiction to enjoin mass picketing which is employed in an effort to organize a union? The answer is undoubtedly ‘yes’. The Supreme Court of the United States and this Court have repeatedly reiterated that mass picketing is illegal and that State Courts have power to restrain such picketing: United Construction Workers v. Laburnum Construction Corp., No. 188, October Term, 1953, decided June 7, 1954 (United States Supreme Court); Allen-Bradley Local v. Wisconsin E. R. Board, 315 U. S. 740, 749; Milk Wagon Drivers Union v. Meadowmoor Dairies, Inc., 312 U. S. 287; Labor Board v. Fansteel Corp., 306 U. S. 240; Wortex Mills v. Textile Workers U. of A., 369 Pa. 359, 85 A. 2d 851; Westinghouse Electric Corp. v. United Electrical, etc., 353 Pa. 446, 46 A. 2d 16; Carnegie-Illinois Steel Corp. v. U. S. W. of A., 353 Pa. 420, 45 A. 2d 857.”
Thé court below in the present case states in the opinion: “We received the distinct impression from the testimony that the Company was more interested in impressing the Judge with the so-called illegal be*302havior of the men than in getting Supervisors into the plant; more interested in legal rights than in labor relations; more interested in breaking the morale of the men and the Union itself than in negotiating a contract.”
That court should have been concerned exclusively with the legal question of whether mass picketing, unaccompanied by violence, threats and intimidation, is illegal. Where such action is adjudged illegal, the good or bad motive of an employer in insisting upon the enforcement of the legal principle is immaterial: see Cohen v. Perrino, 355 Pa. 455, 460, 50 A. 2d 348.
The order of the court below is reversed, and the record remanded with direction to issue an injunction enjoining and restraining defendant Union, its officers, representatives, agents and members and all other persons acting in concert with them (1) from preventing or attempting to prevent, by mass picketing, intimidation or coercion, any person or persons from entering or leaving plaintiff’s plants and properties and (2) from in any other manner seizing or holding said plants and properties. Said injunction to be effective upon the filing of plaintiff’s bond in the sum of $25,-000, with surety approved by the court, in manner and form required by law, and to continue until final hearing. Each party to bear its own costs.